Name: Commission Regulation (EEC) No 224/90 of 26 January 1990 on the issuing of milk sector STM licences
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 1 . 90 Official Journal of the European Communities No L 22/65 COMMISSION REGULATION (EEC) No 224/90 of 26 January 1990 on the issuing of milk sector STM licences Whereas, as a definitive measure as mentioned in Article 85 (3) of the Act, suspension of the issuing of STM licences introduced by Article 1 (2) of Regulation (EEC) No 89/90 should, in order to prevent any disturbance on the Spanish market, be extended pending adaptation of certain provisions of Regulation (EEC) No 606/86 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 85 (3) thereof, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade ('), as last amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 606/86 (3), as last amended by Regulation (EEC) No 3991 /89 (4), set indicative ceilings for 1990 for importation of certain milk products into Spain ; Whereas applications for STM licences lodged in the first week of January 1990 for butter and cheese are for quan ­ tities far higher than the indicative ceilings for the whole of 1990 ; Whereas following an emergency procedure the Commis ­ sion consequently, by Regulation (EEC) No 89/90 (*), adopted appropriate interim protective measures ; whereas definition measures must be taken and the market situa ­ tion in Spain does not allow any increase in the ceilings to be contemplated ; HAS ADOPTED THIS REGULATION : Article 1 The suspension of the issuing of STM licences for milk products of CN codes 0405 and ex 0406 introduced by Regulation (EEC) No 89/90 is extended to 31 January 1990. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 January 1990 . For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No L 55, 1 . 3 . 1986, p. 106 . (2) OJ No L 293, 27. 10 . 1988, p. 7. (3) OJ No L 58, 1 . 3 . 1986, p. 28 . O OJ No L 380, 29 . 12. 1989, p. 44. 0 OJ No L 11 , 12. 1 . 1990, p. 30.